



AMENDMENT NO. 3 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
21, 2019, is made between Varex Imaging Corporation (the “Borrower”), certain of
the Borrower’s subsidiaries listed on the signature pages hereof under the
heading “GUARANTORS” (each a “Guarantor”, and, collectively, the “Guarantors”),
the Lenders listed on the signature pages hereof under the heading “LENDERS”,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and
WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
SECTION 1Definitions; Interpretation.
(a)Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.2 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein.
SECTION 2Amendments to the Credit Agreement. Effective as of the Third Amendment
Effective Date (as defined below), the Credit Agreement is amended as follows:
(a)The following new definition is added to Section 1.1 of the Credit Agreement
in alphabetical order:
“Specified Incremental Equivalent Debt” means subordinated debt in an aggregate
principal amount of up to $25,000,000, the subordination terms of which are
reasonably satisfactory to the Administrative Agent.
(b)Section 9.1(m)(iv) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(iv)    if such Incremental Equivalent Debt is secured by a second lien (or
other junior basis) or is unsecured, such Incremental Equivalent Debt shall
satisfy the Permitted Junior Debt Conditions; provided that the provisions of
this subsection (iv) shall not apply to the Specified Incremental Equivalent
Debt;
(c)Section 9.15(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:





--------------------------------------------------------------------------------





(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter of the Borrower, permit the Consolidated Total Leverage Ratio to be
greater than the amount set forth below for such fiscal quarter:
Applicable Period
Maximum Consolidated Total Leverage Ratio
From the Closing Date through the fiscal quarter ended June 30, 2019
4.50 to 1.00
From the fiscal quarter ended September 30, 2019 through the fiscal quarter
ended December 31, 2019
4.25 to 1.00
From the fiscal quarter ended March 31, 2020 through the fiscal quarter ended
September 30, 2020
4.00 to 1.00
From the fiscal quarter ended December 31, 2020 and thereafter
3.75 to 1.00



provided that, notwithstanding the foregoing table, from the fiscal quarter
ended March 31, 2020 and thereafter, following a Material Permitted Acquisition,
the applicable maximum Consolidated Total Leverage Ratio shall increase to 4.25
to 1.00 for four consecutive fiscal quarters following the fiscal quarter in
which such Material Permitted Acquisition is consummated.
(d)Section 9.15(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(b)    Consolidated Senior Secured Leverage Ratio. As of the last day of any
fiscal quarter of the Borrower, permit the Consolidated Senior Secured Leverage
Ratio to be greater than the amount set forth below for such fiscal quarter:
Applicable Period
Maximum Consolidated Senior Secured Leverage Ratio
From the Closing Date through the fiscal quarter ended March 31, 2019
4.50 to 1.00
Fiscal quarter ended June 30, 2019
4.25 to 1.00
Fiscal quarter ended September 30, 2019
4.00 to 1.00
Fiscal quarter ended December 31, 2019
3.75 to 1.00
Fiscal quarter ended March 31, 2020
3.50 to 1.00
Fiscal quarter ended June 30, 2020
3.25 to 1.00
Fiscal quarter ended September 30, 2020
3.25 to 1.00
From the fiscal quarter ended December 31, 2020 and thereafter
3.00 to 1.00



provided that, notwithstanding the foregoing table the foregoing table, from the
fiscal quarter ended June 30, 2020 and thereafter, following a Material
Permitted Acquisition, the applicable maximum Consolidated Senior Secured
Leverage Ratio shall increase to 3.50 to 1.00 for four consecutive fiscal
quarters following the fiscal quarter in which such Material Permitted
Acquisition is consummated.







--------------------------------------------------------------------------------





SECTION 3Conditions of Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent (the “Third
Amendment Effective Date”):
(a)Executed Counterparts. The Borrower, the Guarantors, the Administrative Agent
and the Required Lenders shall have indicated their consent to this Amendment by
the execution and delivery of the signature pages hereto to the Administrative
Agent.
(b)Representations and Warranties. Both immediately before and after giving
effect to this Amendment:
(i)the representations and warranties contained in Section 4 hereof shall be
true and correct; and
(ii)no Default or Event of Default shall have occurred and be continuing.
(c)Fees, Costs and Expenses. The Administrative Agent shall have received, on
behalf of Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Lenders
party hereto, the fees set forth in the letter dated as of March 21, 2019 among
the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Administrative Agent shall have received all reasonable and
documented out-of-pocket expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel) that are due and
payable in connection with this Amendment.
(d)Purchase Agreement. The Borrower shall have (i) notified the Administrative
Agent that it has entered into the Share Purchase Agreement between the Borrower
and certain shareholders (the “Sellers”) of Direct Conversion AB (publ) (the
“Purchase Agreement”), (x) the terms and provisions of which are reasonably
satisfactory to the Administrative Agent and (y) pursuant to which the Borrower
will purchase the Equity Interests of Direct Conversion AB (publ) owned by the
Sellers; and (ii) delivered an executed copy of the Purchase Agreement to the
Administrative Agent.
SECTION 4Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that the following
statements are true and correct:
(a)Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of
this Amendment and the performance of this Amendment and the Credit Agreement as
amended hereby. This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and this Amendment and the Credit
Agreement as amended hereby each constitutes the legal, valid and binding
obligation of each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
(b)The representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty remains true and correct in all material respects as
of such earlier date, except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty is true and correct in all respects as of
such earlier date).
(c)The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended hereby, by each Credit Party does
not and will not, by the passage of time,





--------------------------------------------------------------------------------





the giving of notice or otherwise, (i) require any Governmental Approval or
violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof, (ii) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (iii) conflict with, result in a breach
of or constitute a default under any Material Contract to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (iv) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution and delivery of this Amendment, and
the performance, validity or enforceability of this Amendment and the Credit
Agreement as amended hereby.
(d)No Default or Event of Default has occurred and is continuing.
SECTION 5Acknowledgement, Agreement and Consent.
(a)Each Credit Party confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Credit Party under the Loan Documents
to which such Credit Party is a party shall not be impaired and the Loan
Documents to which such Credit Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.
(b)Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
(c)Each Guarantor hereby acknowledges and agrees that the Secured Obligations
guaranteed under the Guaranty Agreement will include all Secured Obligations, as
amended by this Amendment.
(d)Each Credit Party hereby acknowledges and agrees that (i) to the extent any
Loan Document purports to grant, assign or pledge to the Administrative Agent or
any other Person a security interest or Lien on any Collateral as security for
the Secured Obligations, such grant, assignment or pledge is hereby ratified and
confirmed in all respects and (ii) the Secured Obligations secured under the
Security Documents will include all Secured Obligations, as amended by this
Amendment.
SECTION 6Miscellaneous.
(a)Credit Agreement Otherwise Not Affected, Etc. Except as expressly amended
pursuant hereto, each Loan Document shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects. The Administrative
Agent’s and the Lenders’ execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect any Secured
Party’s ability to enforce) any Default. On and after the Third Amendment
Effective Date, each reference in any Loan Document to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.
(b)No Reliance. Each Credit Party hereby acknowledges and confirms to each
Secured Party that the Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.





--------------------------------------------------------------------------------





(c)Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.
(d)Complete Agreement; Amendments. This Amendment, together with the other Loan
Documents, contains the entire and exclusive agreement of the parties hereto and
thereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior commitments, drafts, communications, discussions
and understandings, oral or written, with respect thereto. This Amendment may
not be modified, amended or otherwise altered except in accordance with the
terms of Section 12.2 of the Credit Agreement.
(e)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
(f)Loan Documents. This Amendment shall constitute a Loan Document.
[Signature pages follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
THE BORROWER


VAREX IMAGING CORPORATION






By:     /s/ Matt Lowell
Name: Matt Lowell
Title:    VP. Finance - Treasury & Business Development








THE GUARANTORS


VAREX IMAGING WEST HOLDINGS, INC.




By:     /s/ Matt Lowell
Name: Matt Lowell
Title:    Tresurer






VAREX IMAGING WEST, LLC




By:     /s/ Matt Lowell
Name: Matt Lowell
Title:    Tresurer









--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.






By:     /s/ Kevin L Ahart     
Name:     Kevin L. Ahart
Title:    Vice President





--------------------------------------------------------------------------------





THE LENDERS


BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender
By:     /s/ Sebastian Lurie
Name:     Sabastian Lurie
Title:    SVP




DNB CAPITAL LLC, as Issuing Lender and Lender


By: /s/     Kristie Li
Name:     Kristie Li
Title:    Sevior Vice President




By: /s/     Kristi Birkeland Sorensen
Name:     Kristi Birkeland Sorensen
Title:    Sevior Vice President
Head of Corporate Banking




JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender


By:     /s/ Ling Li        
Name:     Ling Li        
Title:    Executive Director    




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender


By:     /s/ Darin Mullis    
Name:     Darin Mullis        
Title:    Managing Director




Citibank, N.A, as Lender


By:     /s/ Michael Chen    
Name:     Michael Chen        
Title:    Authorized Signatory









--------------------------------------------------------------------------------





Fifth Third Bank, as Lender


By:     /s/ Thomas Avery    
Name:     Thomas Avery        
Title:    Director




PNC BANK, NATIONAL ASSOCIATION, as Lender


By:     /s/ Philip K. Liebscher    
Name:     Philip K. Liebscher        
Title:    Senior Vice President




SUMITIMO MITSUI BANKING CORPORATION, as Lender


By:     /s/ Katsuyuki Kubo    
Name:     Katsuyuki Kubo        
Title:    Managing Director




ZIONS BANKCORPORATION, N.A. dba
ZIONS FIRST NATIONAL BANK, as Lender


By:     /s/ Jennifer S. Christopulos
Name:     Jennifer S. Christopulos        
Title:    Senior Vice President
Zions First National Bank Division





